FULL TEXT
FARR, J.
This cause is here on error. Upon the issues being joined in the court below a trial was had, which resulted in a judgment for the defendant and from which error is prosecuted in this court upon one ground only, and that is that the couit below failed to properly define proximate cause. At page 92 of the Record the trial court instructed the jury as follows:
*121‘'The proximate cause of a result is that which in a natural and continued sequence continues to produce the result and without which it would not have happened.!’
There was only one general exception to the foiegcing and to all of the charge, nor was there any request for a more explicit definition of proximate cause. The definition as .given is clear and concise, -though brief, and was sufficient under the particular circum.stances of this case, but even if not so, there was no request for a further instruction and for that reason alone the plaintiff in error can.not nor be heard to complain.
It follows, therefore, that the judgment must be affirmed and it is so ordered.
(Pollock and Roberts, JJ., concur.')